DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
Claims 1, 4, 6, 10-13, 16-19, and 23-24 have been amended.  Claims 25-26 are new.   Claims 2-3, 5, 9, and 22 have been canceled.  Claims 1, 4, 6-8, 10-21, and 23-26 are pending. 

Response to Amendment
The amendments to the claims overcome the 103 rejections of the previous office action; however, new grounds of rejection have been set forth.

Response to Arguments
The applicant argues that the cited prior art in the previous rejection does not disclose or suggest the independent claims as amended. 
The examiner agrees and new grounds of rejection have been set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Patent No. 3,035,309), hereinafter Bingham, and alternatively, in view of Ginns (US 2015/0050379), hereinafter Ginns.
Regarding claim 23, Bingham teaches a method for producing at least a part of a sports shoe (footwear/boot, Col. 1, Figs. 1-6), the method comprising:
depositing a first material into a mold (plastic 32m is placed within the heel cavity of the mold 23, Col. 3, lines 50-75, Figs. 1-6);
accumulating the first material in a localized part of the mold (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15); and
locally affecting the localized part of the mold using a localized affecting source to at least one of selectively melt or selectively solidify (heater H heats plastic material at the heel portion to flow, be spread, and be partially fused, Col. 3 lines 50-75, Col. 4 lines 5-10, Fig. 2) a selected portion of the first material in the localized part of the mold (heater H heats the heel portion of the mold 23 and the plastic material, Col. 3, lines 11-39, Fig. 2),
wherein the selected portion of the first material is an amount less than an entirety of the first material (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15), and 
wherein the at least one side of the mold is less than an entirety of the mold (heater H heats the heel portion of the mold 23 and the plastic material, Col. 3, lines 11-39, Figs. 2, 4, 6).

However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the heater integral with the heel portion of the mold since it has been held that making integral only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(V)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to reduce the barrier for heat transfer through the whole entire mold thickness. 
Further, Bingham does not explicitly disclose that the selectively melting/solidifying occurs after the material is accumulated into the localized part of the mold.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have re-oriented the mold of Bingham before locally affecting the localized part of the mold since it has been held that the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, does not patentably distinguish the processes. See MPEP 2144.04(IV)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to ensure that the material is in the correct place in the mold before applying heating/cooling. 
In the alternative, Ginns teaches that it is known in the shoe molding arts that a heater can either be abutting the mold (as in Bingham) or be integrated into the mold as 
Regarding claim 24, Bingham teaches a method for producing at least a part of a sports shoe (footwear/boot, Col. 1, Figs. 1-6), the method comprising:
depositing a first material into a mold (plastic 32m is placed within the heel cavity of the mold 23, Col. 3, lines 50-75, Figs. 1-6);
re-orienting the mold to accumulate the first material in a localized part of the mold (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15) and to create a varied thickness of the first material in the localized part of the mold (the examiner notes that this would be inherent as the heel portion would have a slant when the toe end is tipped upwards; also, there is varied thickness in the front part of the heel portion near the arch of the shoe, Figs. 1, 3, 6); and
locally affecting the localized part of the mold using a localized affecting source to at least one of selectively melt or selectively solidify (heater H heats plastic material at the heel portion to flow, be spread, and be partially fused, Col. 3 lines 50-75, Col. 4 lines 5-10, Fig. 2) a selected portion of the first material in the localized part of the mold (heater H heats the heel portion of the mold 23 and the plastic material, Col. 3, lines 11-39, Fig. 2), and 

Bingham does not explicitly disclose wherein the localized affecting source is integrally formed with at least one side of the mold.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the heater integral with the heel portion of the mold since it has been held that making integral only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(V)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to reduce the barrier for heat transfer through the whole entire mold thickness. 
Bingham does not explicitly disclose that the selectively melting/solidifying occurs after the material is accumulated into the localized part of the mold.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have re-oriented the mold of Bingham before locally affecting the localized part of the mold since it has been held that the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, does not patentably distinguish the processes. See MPEP 2144.04(IV)(C). A person having ordinary skill in the art before the effective filing date of the claimed 
In the alternative, Ginns teaches that it is known in the shoe molding arts that a heater can either be abutting the mold (as in Bingham) or be integrated into the mold as claimed [0041].  At the time of the invention it would have been obvious to the person of ordinary skill in the art to substitute one known shoe heating method for another known shoe heating method absent evidence of unexpected results. See MPEP 2143(I)(C). The person of ordinary skill in the art would expect success as Ginns teaches that the heating element can be either integral or non-integral.

Claims 1, 4, 6-8, 10-13, 17-19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Patent No. 3,035,309), hereinafter Bingham, and in view of Boardman (US 2014/0000043), hereinafter Boardman, and alternatively, Ginns (US 2015/0050379), hereinafter Ginns.
Regarding claim 1, Bingham teaches a method for producing at least a part of a sporting good, the method comprising:
depositing a first material into a mold (plastic 32m is placed within the heel cavity of the mold 23, Col. 3, lines 50-75, Figs. 1-6);
re-orienting the mold to accumulate the first material in a first localized part of the mold (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15); and
locally affecting the first localized part of the mold using a first localized affecting source to at least one of selectively melt or selectively solidify (heater H heats plastic 
Bingham does not explicitly disclose that the selectively melting/solidifying occurs after the material is accumulated into the localized part of the mold.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have re-oriented the mold of Bingham before locally affecting the localized part of the mold since it has been held that the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, does not patentably distinguish the processes. See MPEP 2144.04(IV)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to ensure that the material is in the correct place in the mold before applying heating/cooling. 
Bingham also does not explicitly disclose locally affecting a second material in a second localized part of the mold.
However, Boardman teaches footwear may include components such as a heel counter and/or toe caps, and discloses forming both features separately through localized heating ([0082], [0098], Figs. 17, 18, 21, 26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a toe cap component as disclosed by Boardman to the footwear disclosed by Bingham since it has been held 
The examiner notes that this combination would suggest a second heater in Bingham that would conduct heat in the toe region of the footwear in order to form the toe cap. Also, all the method steps of the first material would be duplicated for the second material, except for the toe region of the mold. 
Lastly, Bingham does not explicitly disclose wherein the localized affecting sources are integrally formed with two different sides of the mold.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second heater integral with the heel and toe portion of the mold, respectively, since it has been held that making integral only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(V)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to reduce the barrier for heat transfer through the whole entire mold thickness. 
In the alternative, Ginns teaches that it is known in the shoe molding arts that a heater can either be abutting the mold (as in Bingham) or be integrated into the mold as claimed [0041].  At the time of the invention it would have been obvious to the person of 
Regarding claim 4, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the first localized part of the mold is different from the second localized part of the mold (the first localized portion is in the heel area, and the second localized portion is in the toe area, see claim 1).
Regarding claim 6, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches two or three dimensional movement of the mold (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15). The examiner notes that tipping the toe end of the mold upwardly would move the mold in two dimensions. 
Regarding claims 7 and 8, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the step of depositing the first material into the mold comprises a selective depositing of the first material (plastic is placed in the heel cavity 34 of the mold 23, Col. 4, lines 5-10, Fig. 2) into selected areas of the mold (confine the plastic to the desired area, Col. 4, lines 11-15); and
wherein the selective depositing of the first material comprises a movement of the mold (wear resistant material can be confined to the rear portion of the shoe by 
Regarding claim 10, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches the first material can be plastic with fiberglass (wear-resistant plastic may have inclusions of material such as fiberglass, Col. 2, lines 49-69), and Boardman teaches the second material is different (toe cap can be formed of any suitable material such as materials for the upper like rubber, polyurethane, vinyl, nylon, or suitable materials that are flexible, breathable, or lighter weight, [0081] and [0086]). 
Regarding claim 11, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the second material is at least partly deposited onto the at least one of partially melted or solidified portion of the first material (plastic 22 is dropped into the heel cavity in the mold 23, Col. 3, lines 23-39 and lines 50-75, Figs. 2 and 6).
Regarding claim 12, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein at least one of the first material or the second material comprise at least one of foamed particles or fibers (wear-resistant plastic may have inclusions of material such as fiberglass, Col. 2, lines 49-69).
Regarding claim 13, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the first material and the second material are from a same material class comprising a thermoplastic elastomer 
Regarding claim 17, the combination of Bingham and Boardman teaches all the limitations of claims 1 and 10, and Bingham further teaches further comprising the step of positioning at least one insert in the mold at least one of before or after depositing at least one of the first material or the second material (it is common in the rubber shoe industry to provide inserts of hard material, Col. 1, lines 31-41).
The examiner notes that the claim as written is broad enough to encompass adding an insert at any stage in the production of the shoe as it ranges from before the first material is deposited to after the second material is deposited.
Regarding claims 18 and 19, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the mold comprises a negative mold  of a substantially complete sports shoe (mold 23 for making boot 20, Col. 2, lines 70-72, Figs. 1 and 2); and 
wherein the mold comprises a structured inner wall that is configured to determine a structure of an outer layer of an upper of a sport shoe (mold 23 having the desired interior configuration for making boot 20 with an upper portion, Col. 2, lines 70-72, Figs. 1 and 2).
The examiner notes that the boot made in Bingham is interpreted to be a sport shoe.
In the alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape of the mold from a boot shape to a sport shoe shape since it has been held that 
Regarding claim 25, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein each of the first localized affecting source (heater H heats the heel portion of the mold 23 and the plastic material, Col. 3, lines 11-39, Fig. 2) and the second localized affecting source (toe caps formed through localized heating [0082], [0098], Figs. 17, 18, 21, 26) comprises at least one of a heating source or a cooling source.
Regarding claims 26, the combination of Bingham and Boardman teaches all the limitations of claim 1, and the combination of references as applied to claim 1 teaches the first region is the heel/bottom portion and the second region is the toe/forefoot portion.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have switched the first and second region since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Patent No. 3,035,309), hereinafter Bingham, Boardman (US 2014/0000043), hereinafter Boardman, and alternatively, Ginns (US 2015/0050379), hereinafter Ginns, as applied to claim 1, and in further view of Kujit (US 2015/0118341), hereinafter Kujit.
Regarding claims 20 and 21, the combination of Bingham and Boardman teaches all the limitations of claim 1, but neither teach the use of a robot arm, nor a multi-axis mounted mold.
However, Kujit teaches a mold is moved by a robot arm, the robot arm being capable of performing three-dimensional movements of the mold (robot arm 3 carries a mold 5, the robot arm 3 has a first 6 and second axis 7 which allows for movement in three dimensions, [0021] and [0024], Figs. 1 and 2); and
wherein the mold comprises a multi-axis mounted mold (robot arm 3 carries a mold 5, the robot arm 3 has a first 6 and second axis 7 which allows for movement in three dimensions, [0021] and [0024], Figs. 1 and 2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the mold of Bingham to the robot arm dislosed by Kujit since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to further facilitate spreading of the material in the three-dimensional mold, as suggested by Kujit (the mold 5 can be subjected to a sequence of movements to achieve an optimum distribution, [0049], Figs. 1 and 2).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Patent No. 3,035,309), hereinafter Bingham, Boardman (US 2014/0000043), hereinafter Boardman, and alternatively, Ginns (US 2015/0050379), hereinafter Ginns, as applied to claims 1 and 13, and in further view of DuPont (Hytrel Injection Molding Guide), hereinafter DuPont.
Regarding claims 14-16, the combination of Bingham and Boardman teaches all the limitations of claims 1 and 13, and both teach using a plastic material, Bingham teaching a wear-resistant plastic (Col. 2, lines 49-69). Neither explicitly discloses using thermoplastic polyester elastomer as the molding material.
However, DuPont teaches Hytrel, a thermoplastic polyester elastomer (pg. 1, “General Information”), that is delivered in the form of pellets with a diameter of approximately 3.2 mm (Hytrel is supplied as cylindrical to oval shaped pellets approximately 3.2 mm in diameter by 3.2 mm, pg. 1, “Product Description”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plastic material disclosed by Bingham and Boardman with Hytrel disclosed by DuPont. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to so in order to use a material with exceptional toughness, resilience, and high resistance to impact and flex fatigue, as suggested by DuPont (pg. 1, “Product Description”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748